Filed 5/30/14 P. v. Walker CA2/1
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION ONE


THE PEOPLE,                                                          B253295

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. VA038921)
         v.

RONALD D. WALKER,

         Defendant and Appellant.



         APPEAL from an order of the Superior Court of the County of Los Angeles.
William C. Ryan, Judge. Affirmed.
                                                          _____
         Jonathan B. Steiner and Ann Krausz, under appointment by the Court of Appeal,
for Defendant and Appellant.
         No appearance for Plaintiff and Respondent.
                                                         ______
       On October 23, 2013, Ronald D. Walker filed a petition for recall of sentence
pursuant to Penal Code section 1170.126,1 which codifies part of the “Three Strikes
Reform Act” (Prop. 36, § 6, as approved by voters, Gen. Elec. (Nov. 6, 2012), effective
Nov. 7, 2012). Walker represented that he is serving a third-strike sentence for a 1997
conviction for assault with a deadly weapon under section 245, subdivision (a)(1),
along with a true finding on an allegation that during commission of the offense he
personally used a deadly weapon within the meaning of section 12022, subdivision (b).
On October 29, 2013, the trial court denied the petition with prejudice because Walker’s
third-strike offense rendered him ineligible for resentencing under section 1170.126.
Walker filed a notice of appeal.2
       We appointed counsel to represent Walker in the matter. After examining the
record, counsel filed a Wende brief raising no issues on appeal and requesting that
we independently review the record. (People v. Wende (1979) 25 Cal. 3d 436.) On
March 28, 2014, we directed appointed counsel to immediately send the record on this
appeal and a copy of the opening brief to Walker and notified Walker that within 30 days
from the date of the notice he could submit by letter or brief any ground of appeal,
contention or argument he wished us to consider.
       We received a letter from Walker in response on April 1, 2014. In his letter,
Walker complains about his sentence in connection with the 1997 conviction. Walker’s
complaints about his underlying sentence are not appropriately raised in this appeal
from the order denying his petition to recall his sentence. (See In re Carson (1979)
95 Cal. App. 3d 123, 125 [complaints regarding inappropriate sentence raised after appeal
from underlying conviction addressed on petition for writ of habeas corpus].)


1
       Statutory references are to the Penal Code.
2
        The question whether a defendant has the right to appeal the denial of a petition to
recall his sentence pursuant to section 1170.126 when the trial court determined that he
did not meet the threshold eligibility requirements for resentencing currently is pending
before the Supreme Court. (Teal v. Superior Court, review granted July 31, 2013,
S211708.)

                                             2
       Walker filed a supplemental letter on May 16, 2014. He again complains about
his underlying sentence. Walker also suggests that, in denying the petition to recall his
sentence, the trial court did not appropriately evaluate whether resentencing him would
pose an unreasonable risk of danger to public safety. (See § 1170.126, subd. (f).) The
court, however, did not evaluate that risk because it denied the petition on the ground that
Walker’s third-strike offense did not qualify him for resentencing under section
1170.126.
       We have examined the entire record and determined that, because Walker’s
third-strike offense for assault with a deadly weapon, along with a finding that he
personally used a deadly weapon during commission of the offense, is a serious felony
(§ 1192.7, subds. (c)(1)(23) [“any felony in which the defendant personally used a
dangerous or deadly weapon”] & (c)(1)(31) [“assault with a deadly weapon . . . in
violation of Section 245”]), he cannot benefit from the provisions of section 1170.126.
(§ 1170.126, subds. (b) & (e)(1).) In neither of his letters to the court does Walker
present any ground on which the trial court erred in denying the petition to recall his
sentence. We are satisfied that Walker’s attorneys have fully complied with their
responsibilities and that no arguable appellate issue exists. (People v. Wende, supra,
25 Cal.3d at p. 441; People v. Kelly (2006) 40 Cal. 4th 106, 110.)




                                             3
                                    DISPOSITION
      The order is affirmed.
      NOT TO BE PUBLISHED.




                                               ROTHSCHILD, Acting P. J.

We concur:



             JOHNSON, J.



             MILLER, J.*




*
        Judge of the Los Angeles Superior Court, Assigned by the Chief Justice pursuant
to article VI, section 6 of the California Constitution.

                                           4